DETAILED ACTION

Status of Claims
Claims 1-2, 10, 13, 19 and 28 have been amended.
Claims 1-5,7-8,10,12-17,19-22, 26, and 29 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
103 Rejection:
Applicant argues that Hawthorne fails to disclose the claimed “time based session” which is open for a time period of “a set time length” which does not terminate upon a single transaction or a number of transactions being made, but rather Hawthorne terminates the session when the set time for the sessions expires. Applicant is correct; however, applicant reads more into the claimed language that what the claim is actually reciting. The claim does not specifically state “a time period of a set time length and does not terminate upon a single transaction or any number of transactions” as argued by the applicant. Hawthorne’s session is set to open for the duration of time required for the transaction to be completed, i.e. the time based session with a set time length (the set time length here is equivalent to the time required for the transaction to be completed even through Hawthorne’s open session might be varied based on the duration of the transaction. Therefore, Hawthorne discloses the claimed invention under its broadest reasonable interpretation.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 10, 12-15, 17, 19-22, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawthorne (US 20030130955 A1) in view of Donga (US 20170323291 A1).

In regards to Claims 1, 13, and 19, Hawthorne discloses:
A method for processing a payment made by a payment card comprising: receiving, from a device associated with a requestor, a request for a security code for at least one payment card/each of one or more payment cards assigned a unique token and which is associated with the requestor (See Hawthorne: Para. [0041] – “buyer's PC 10 initiates the second communication link D direct to the card issuer 18, after the buyer has decided to effect payment to the merchant: the buyer's software causes his PC to transmit, in plain, the card or account holder's reference number or other information to identify him.” – Hawthorne discloses a card issuer receiving a request for a security code from a buyer’s computer); 
responding to the request for the security code by authenticating the requestor, allowing the requestor to perform transactions using the at least one payment card/said each one or more payment cards (See Hawthorne: Para. [0041] – “In response, the card issuer's system 18 generates a random 8-digit transaction number to be used as a one-time number and encrypts this using the card holder's Unique Personal Key (retrieved from the system's file for the card holder or recreated from his reference number, name, card number and expiry date and other information and the master key, as previously described): this encrypted transaction number, preferably prefaced with the usual 6 digits identifying the card issuer and followed by the usual 2-digit check sum, is transmitted over the link D to the card holder's computer”), 
the authenticating the requestor including: accepting a first identifier for the device, and, accepting a second identifier associated with the requestor (See Hawthorne: Para. [0022] – “In carrying out each transaction, the apparatus used by the card holder is arranged to use the access PIN or password, when entered correctly by the card holder, to decrypt the encrypted Unique Personal Key. Preferably this apparatus is arranged to use the Unique Personal Key and the above-mentioned salt for encryption or decryption purposes.” – Hawthorne discloses the authentication being performed using a received first identifier (PIN) associated with a device and a received second identifier (unique personal key) associated with a requester); 
upon the authenticating the requestor being successful, generating a security code for the at least one payment card/said each one or more payment cards (See Hawthorne: Para. [0014] – “In a modified or second embodiment, the card issuer's apparatus may be arranged to generate a random transaction number, encrypt this and pass the encryption to the card holder: the card holder's system decrypts the encrypted transaction number and includes the random transaction number, in plain, in a one-time "card number" transmitted to the merchant and onwards to the card issuer, for checking against the random transaction number earlier generated” – Hawthorne discloses generating a random transaction number which is passed to the card holder after authentication for use in future transactions); 
opening a time based session for the generated security code, the time based session open for a time period of a set time length in which the generated security code is valid (See Hawthorne: Para. [0019] – “In each of the above embodiments, preferably the encryption key is different for each transaction. Accordingly, whilst an unauthorised person may gain possession of the information relating to one transaction, this information cannot be used again, because the card number encryption will be inapplicable for such further uses. The variation of the encryption key may be derived by augmenting it with a salt, which may be the date and time generated from a time clock of the apparatus used for performing the card number encryption, or a random number generated by that apparatus. The use of the salt ensures that the encryption key is substantially different each time it is used. The salt is transmitted together with the encrypted number, to permit decryption of the latter” – Hawthorne discloses each transaction having a unique security code and thus it is clear to one of ordinary skill in the art that the security code is only valid until the next transaction is performed); and, 
providing the generated security code to the requestor (See Hawthorne: Para. [0014] – “In a modified or second embodiment, the card issuer's apparatus may be arranged to generate a random transaction number, encrypt this and pass the encryption to the card holder: the card holder's system decrypts the encrypted transaction number and includes the random transaction number, in plain, in a one-time "card number" transmitted to the merchant and onwards to the card issuer, for checking against the random transaction number earlier generated”);
receiving transaction data for a transaction using the at least one payment card, the transaction data including a security code for the at least one payment card (See Hawthorne: Para. [0013] – “In a preferred embodiment, for use in performing transactions over the Internet, the card holder's apparatus is arranged to generate a random number which forms part of the card number passed to the merchant: we will call this random number part a transaction number. Typically the card number which is transmitted to the merchant consists of 16 digits, made up of an initial e.g. 6 digits identifying the card issuer, followed by the transaction number (e.g. 8 digits), followed by an e.g. 2- or 1-digit check sum. The card number received by the merchant is passed on by him to the card issuer, typically via his card acquirer and the card regulator (e.g. VISA or MASTERCARD). The card holder's apparatus also initiates a communication direct to the card issuer and transmits, over this link, the same "card number" (or the transaction number) in encrypted form, together with information to identify the card holder (e.g. a reference number for the card holder): the card issuer's apparatus is thus able to identify the card holder and retrieve information, from its customer records, to decrypt the encrypted "card number"” – Hawthorne discloses communicating transaction data to a merchant and card issuer including a transaction number, payment information, and a check sum), 
determining whether the received transaction data corresponds to known data for the at least one payment card to which the unique token is assigned; and, if there is correspondence, verifying the transaction for the at least one payment card, provided the time based session for the generated security code is open (See Hawthorne: Para. [0037] – “Upon receipt of the "card number" in the usual way from the merchant's website 12, the card issuer's system makes a comparison between the 8-digit transaction number in this and its record of transaction numbers which it is ready to process. If there is a match, then the card issuer's system proceeds to process the proposed transaction in the conventional manner.” – Hawthorne discloses determining correspondence between payment information and a known card number and continuing conventional transaction methodology in the event that the information corresponds).

Hawthorne fails to explicitly disclose:
the security code being associated with the unique token assigned to the payment card
determining whether the Received transaction data including the security code corresponds to the generated security code for the at least one payment card to which the unique token is assigned.

However, in a similar field of endeavor, Donga discloses:
A security code associated with a unique token assigned to a payment card (See Donga: Para [0030] – Donga discloses a token containing a security code wherein said token is associated with an on-demand payment instrument such as a payment card)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the security code associated with a unique token assigned to a payment card disclosed by Donga for the security code received and generated by the method disclosed by Hawthorne increasing the overall security of the invention by allowing the security code to be transmitted with additional information within the token format such as an account number or account name that can be used as additional vectors for identity verification (See Donga: para. [0030]).

In regards to Claims 2, 15, and 21, the combination of Hawthorne and Donga discloses:
wherein the unique token to the at least one payment card is assigned when the at least one payment card is issued (See Hawthorne: Para. [0041] – “In response, the card issuer's system 18 generates a random 8-digit transaction number to be used as a one-time number and encrypts this using the card holder's Unique Personal Key (retrieved from the system's file for the card holder or recreated from his reference number, name, card number and expiry date and other information and the master key, as previously described): this encrypted transaction number, preferably prefaced with the usual 6 digits identifying the card issuer and followed by the usual 2-digit check sum, is transmitted over the link D to the card holder's computer” – Hawthorne discloses a card’s issuer having a card holder’s Unique Personal Key on file. It is clear to one of ordinary skill in the art that for this to be possible, said key would need to be generated and assigned at card issue).

In regards to Claims 3 and 22, the combination of Hawthorne and Donga discloses:
wherein the second identifier includes at least one of a personal identification number (PIN) or a fingerprint (See Hawthorne: Para. [0020] – “Preferably the card issuer's apparatus is arranged to encrypt the Unique Personal Key using an access PIN or password for the card holder. The card is sent to the card holder: also the encrypted Unique Personal Key is sent to the card holder and (preferably separately) the access PIN or password is sent to the card holder.” – Hawthorne discloses using a PIN as an identifier).

In regards to Claim 4, the combination of Hawthorne and Donga discloses:
wherein the device includes a smartphone, a mobile computer, a mobile device, or a device suitable for running a client application (See Hawthorne: Para. [0041] – “buyer's PC 10 initiates the second communication link D direct to the card issuer 18, after the buyer has decided to effect payment to the merchant: the buyer's software causes his PC to transmit, in plain, the card or account holder's reference number or other information to identify him.” – Hawthorne discloses the device being a computer which is a device suitable for running a client application).

In regards to Claims 10 and 29, the combination of Hawthorne and Donga discloses:
wherein: a) should the session not be open for the generated security code, the transaction is not verified; or, b) the time period of the set time length for the time based session includes at least one of: a fixed time, or a random time within a range, and the time based session is closed when a new session is opened upon the generation of a new security code for the at least one payment card (See Hawthorne: Para. [0019] – “In each of the above embodiments, preferably the encryption key is different for each transaction. Accordingly, whilst an unauthorised person may gain possession of the information relating to one transaction, this information cannot be used again, because the card number encryption will be inapplicable for such further uses. The variation of the encryption key may be derived by augmenting it with a salt, which may be the date and time generated from a time clock of the apparatus used for performing the card number encryption, or a random number generated by that apparatus. The use of the salt ensures that the encryption key is substantially different each time it is used. The salt is transmitted together with the encrypted number, to permit decryption of the latter” – Hawthorne discloses each transaction having a unique security code and thus it is clear to one of ordinary skill in the art that the security code is only valid until the next transaction is performed. It is also clear that transaction sessions will not open unless the security code is currently active).

In regards to Claim 12, the combination of Hawthorne and Donga discloses:
wherein the payment associated with the payment card includes a card not present payment (See Hawthorne: Para. [0033] – “For placing an order over the Internet, the card holder uses, in his PC, the software and other information which was supplied to him. The software requires the card holder to enter his access PIN or password: if this PIN or password is accepted, the software enables the card holder to proceed with placing the order. It will be noted that the card holder's access PIN or password is used by his PC to permit him to proceed and place an order over the Internet, but also serves to decrypt the encrypted Unique Personal Key.” – Hawthorne discloses payment being performed online which is a card not present payment).

In regards to Claim 14, the combination of Hawthorne and Donga discloses:
wherein the processor is programmed to determine whether the received transaction data including the security code corresponds to the generated security code for the at least one payment card, to which the unique token is assigned, is further programmed to query a second computer system whether the received transaction data corresponds to a payment card, which has been assigned the unique token (See Hawthorne: Para. [0041] – “This one-time number is handled in the same way as an ordinary card number and is passed on by the merchant 12 to the card issuer 18, typically via the acquirer 14 and regulator 16, together with the card expiry date and transaction value. The card issuer 18 checks whether the 8-digit transaction number, in the one-time card number thus received from the merchant, matches the random number with it generated for the transaction and, in the event of a match, proceeds to process the proposed transaction.” – Hawthorne discloses querying a regulator as well as an issuer to determine whether payment card information corresponds to a payment card assigned to a unique identifier).

In regards to Claims 8, 17 and 20, the combination of Hawthorne and Donga discloses:
wherein the at least one payment card includes: a) one payment card; or, b) a plurality of payment cards (See Hawthorne: Para. [0041] – “buyer's PC 10 initiates the second communication link D direct to the card issuer 18, after the buyer has decided to effect payment to the merchant: the buyer's software causes his PC to transmit, in plain, the card or account holder's reference number or other information to identify him.”).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawthorne in view of Donga in further view of Korn (US 20070219926 A1).

In regards to Claim 5, the combination of Hawthorne and Donga discloses:
 wherein the first identifier is a unique secret identifier associated with a device, and 

However, Hawthorne fails to explicitly disclose but discloses:
where a list of trusted devices is associated with each requestor, and should the first identifier represent a device which is not currently a trusted device for the requestor, triggering a process of establishing trust in a new device to render the new device as the trusted device (See Korn: Para. [0048] – “If the Secure Card is unable to verify that the UIN provided by the SCID belongs to a trusted device, it reports that fact to the user and ends the session, requiring the user to troubleshoot the problem. Otherwise, the next step is for the Secure Card to verify that the UIN provided by the SCID is the SCID's actual UIN. To this end, the Secure Card issues the SCID a decryption test, which consists of the Secure Card generating a string of random text, encrypting that string using the public encryption key corresponding to the UIN provided by the SCID, and sending that encrypted text to the SCID”), 
the process including: confirmation of current access to an identification method associated with the owner of the at least one payment card, including a phone number associated with an account for the at least one payment card (See Korn: Para. [0071] – “To use the SCID for telephone transactions, it must be connected to the phone line shared by the user's telephone at the phone jack preferably located in the back of the SCID. The SCID may, but need not be, connected to the user's computer for telephone transactions. If the SCID is not connected to the user's computer, the user can be guided through the identity authentication protocol via voice prompts given through the telephone.” – Korn discloses confirming authentication for a telephone transaction and thus is associated with a phone number of the card user).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the trust establishment method disclosed by Korn to create a list of trusted devices that can be referenced as an additional layer of the authentication method disclosed by the combination of Hawthorne and Donga increasing the overall security of the invention by introducing an additional layer of authentication and verification.

Claims 7, 16, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawthorne in view of Donga in further view of Huang et al. (US 20150371234 A1).

In regards to Claim 7, 16, and 26, the combination of Hawthorne and Donga discloses the method of claim 1 but fails to explicitly disclose:
wherein the generated security code includes at least one of a card verification value (CVV) or a card verification code (CVC).

However, in a similar field of endeavor, Huang discloses:
wherein the generated security code includes at least one of a card verification value (CVV) or a card verification code (CVC) (See Huang: Para. [0010] – “In an aspect, a dynamic cryptogram which can be called a dynamic-CVV (dCVV) is used to secure card payments. A dCVV is generated freshly with a key plus primary account number (PAN), expiration or expiry date (EXP), timestamp and counter, when the card is used for payment in both Card-Not-Present (CNP) and Card-Present (CP) transactions. The dCVV, which is cryptographically generated, cannot be generated without the knowledge of the card data and a secret key. Also, each dCVV is only valid for a short period of time. This prevents the replaying attack described above, since re-use of the dCVV from a previously monitored transaction will result in an authorization error.” – Huang discloses generating a CVV for card verification).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the generated security code disclosed by the combination of Hawthorne and Donga for the CVV disclosed by Huang increasing the overall usability of the invention by incorporating conventional authentication factors such as a CVV.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sabatier et al. (US 20160048836 A1) discloses a method of conducting transactions between a user device and merchant using unique identifier for authentication such as user passwords and ciphered data.
Bacastow (US 20150154597 A1) discloses systems and methods for authenticating transaction using a mobile device based primarily on the introduction of a layer of middleware facilitating authentication such as PINs and CVVs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 570-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                    /NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685